DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 27, 29-31, 34, 38, and 40 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Sallee et al (US 5112313).
Regarding claim 22, Sallee discloses:
A catheter housing device (10; Fig. 1) configured to be positioned atop a catheter insertion site on a subject (Col. 2:63-68), the catheter housing device (10) comprising: a hub component (16) comprising a membrane (20) configured to secure to skin of the subject around the catheter insertion site when the catheter housing device (10) is in use (Col. 3:44-50), wherein the membrane (20) includes an opening configured to be positioned over the catheter insertion site (the gap formed between the two panels of tape 20 acts as an opening positioned over the catheter insertion site); a cover (26; Fig. 2) configured to secure to the hub component (16) and configured to at least partially enclose the catheter insertion site when the catheter housing device (10) is in use (Fig. 2 – the cover 26 encloses the insertion site, similar to how the catheter 40 is arranged in Fig. 3); a catheter lock component (38) configured to at least partially retain a catheter hub (32) coupled to a catheter (40) to reduce movement of the catheter (40) when the catheter (40) is inserted into the subject at the catheter insertion site (Col. 4:33-43 – the lock component 38 limits movement of the catheter hub 32 and prevents the catheter from being withdrawn through opening 19 of the device 10); and at least one port (28; Fig. 6) extending outwardly from a portion of the cover (26), wherein the at least one port is configured to allow gas to flow into an interior (17) of the cover (Col. 4:61-62 – the openings 28 allow air circulation, allowing gas to flow into the interior of the cover).  
Regarding claim 27, Sallee discloses:
The catheter housing device (10) of Claim 22, wherein the at least one port (28) is configured to allow a sterilizing gas to flow into the interior of the cover (26) (the openings 28 are fully capable of allowing sterilizing gas into the interior of the cover 26).  
Regarding claim 29, Sallee discloses:
The catheter housing device (10) of Claim 22, wherein the at least one port (28) comprises an at least partially cylindrical fluid passage (Fig. 6 – the openings are cylindrical passages).  
Regarding claim 30, Sallee discloses:
The catheter housing device (10) of Claim 22, wherein a bottom surface (24) of the membrane (20) is configured to secure to the skin of the subject (Col. 3:50-55).  
Regarding claim 31, Sallee discloses:
The catheter housing device (10) of Claim 22, wherein the hub component (16) further comprises a main body (14) connected to the membrane (20) and configured to surround the catheter insertion site when the catheter housing device (10) is in use (Fig. 2), and wherein the cover (26) is configured to secure to the main body (14) (Col. 4:3-7).  
Regarding claim 34, Sallee discloses:
A catheter housing device (10; Fig. 1) configured to be positioned atop a catheter insertion site on a subject (Col. 2:63-68), the catheter housing device (10) comprising: a hub component (16) comprising a membrane (20) configured to secure to skin of the subject around the catheter insertion site (Col. 3:44-50), wherein the membrane (20) includes an opening configured to be positioned over the catheter insertion site (the gap formed between the two panels of tape 20 acts as an opening positioned over the catheter insertion site) when the membrane (20) is secured to the skin around the catheter insertion site; a cover (26; Fig. 2) configured to at least partially enclose the catheter insertion site when the catheter housing device (10) is in use (Fig. 2 – the cover 26 encloses the insertion site, similar to how the catheter 40 is arranged in Fig. 3); and at least one port (28; Fig. 6) extending outwardly from a portion of the cover (26), wherein the at least one port (28) is configured to allow gas to flow into an interior (17) of the cover (26) (Col. 4:61-62 – the openings 28 allow air circulation, allowing gas to flow into the interior of the cover).  
Regarding claim 38, Sallee discloses:
The catheter housing device (10) of Claim 34, wherein the at least one port (28) is configured to allow a sterilizing gas to flow into the interior of the cover (26) (the openings 28 are fully capable of allowing sterilizing gas into the interior of the cover 26).  
Regarding claim 40, Sallee discloses:
The catheter housing device (10) of Claim 34, wherein a bottom surface (24) of the membrane (20) is configured to secure to the skin of the subject (Col. 3:50-55).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sallee in view of Navarro et al (US 2007/0043326).
Regarding claim 37, Sallee discloses:
The catheter housing device (10) of Claim 34, wherein the cover (26) is configured to secure to the hub component (16).
Sallee discloses all of the elements of the claim but is silent regarding “wherein the membrane extends around an entirety of the perimeter of the cover when the cover is secured to the hub component.” However, Navarro teaches a catheter housing device (Fig. 1), thus being in the same field of endeavor, with a membrane (7; Fig. 4) which extends around an entire perimeter of its cover (6) during use in order to provide sufficient sealing of the device the skin of a patient (¶0050, 0063). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the membrane of Sallee to incorporate the expanse of the membrane as taught by Navarro in order to provide sufficient structure to ensure a tight seal of the device against a patient. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 13 of U.S. Patent No. 10,173,035 in view of Sallee (US 5112313). The instant claims are rejected in view of the patent claims and Sallee because the patent claims disclose each and every element of the instant claims as detailed below:
Instant claims
Patent claims
22. A catheter housing device configured to be positioned atop a catheter insertion site on a subject, the catheter housing device comprising: 

a hub component comprising 

a membrane configured to secure to skin of the subject around the catheter insertion site when the catheter housing device is in use, wherein the membrane includes an opening configured to be positioned over the catheter insertion site; 









a cover configured to secure to the hub component and configured to at least partially enclose the catheter insertion site when the catheter housing device is in use; 

a catheter lock component configured to at least partially retain a catheter hub coupled to a catheter to reduce movement of the catheter when the catheter is inserted into the subject at the catheter insertion site; and 








at least one port extending outwardly from a portion of the cover, wherein the at least one port is configured to allow gas to flow into an interior of the cover.  

7. A catheter housing device which houses a catheter inserted into a patient at a catheter insertion site, comprising: 

a housing 

a membrane coupled to the housing, the membrane configured to extend around the housing and around the insertion site and further configured to at least partially contact the skin of the patient

configured to surround and enclose the catheter insertion site, wherein the housing is configured to not touch skin of the patient at the catheter insertion site, and wherein the housing comprises at least one port protruding from the housing and configured to permit gas to flow through the housing and to the catheter insertion site; and 






a catheter lock component configured to secure at least a portion of the catheter or at least a portion of a catheter hub coupled to the catheter within an interior of the housing, 


the catheter lock component having an interior groove including a first recess and a second recess, the first recess having a first volume and the second recess having a second volume, wherein the second volume is different than the first volume.

at least one port protruding from the housing and configured to permit gas to flow through the housing and to the catheter insertion site


13. The catheter housing device of claim 7, further comprising a membrane coupled to the housing, the membrane configured to extend around the housing and around the insertion site and further configured to at least partially contact the skin of the patient.

The patent claims teach all of the elements of the claim but are silent regarding “a cover configured to secure to the hub component and configured to at least partially enclose the catheter insertion site when the catheter housing device is in use.” However, Sallee teaches a catheter housing device (Fig. 1), thus being in the same field of endeavor, with a housing device that is made of two parts, specifically a hub component (14) and a cover (26; Fig. 2), in order to allow a user to interact with the catheter insertion site without removing the device from the patient (Col. 4:1-3). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of the patent claims in order to incorporate the cover as taught by Sallee in order to provide a way to interact with the catheter insertion site without removing the device, as recognized by Sallee. 
34. A catheter housing device configured to be positioned atop a catheter insertion site on a subject, the catheter housing device comprising: 

a hub component comprising 

a membrane configured to secure to skin of the subject around the catheter insertion site, wherein the membrane includes an opening configured to be positioned over the catheter insertion site when the membrane is secured to the skin around the catheter insertion site; 

a cover configured to at least partially enclose the catheter insertion site when the catheter housing device is in use; and 






at least one port extending outwardly from a portion of the cover, wherein the at least one port is configured to allow gas to flow into an interior of the cover.  

7. A catheter housing device which houses a catheter inserted into a patient at a catheter insertion site, comprising: 

a housing 

a membrane coupled to the housing, the membrane configured to extend around the housing and around the insertion site and further configured to at least partially contact the skin of the patient






configured to surround and enclose the catheter insertion site, wherein the housing is configured to not touch skin of the patient at the catheter insertion site, and 

wherein the housing comprises at least one port protruding from the housing and configured to permit gas to flow through the housing and to the catheter insertion site; and 

a catheter lock component configured to secure at least a portion of the catheter or at least a portion of a catheter hub coupled to the catheter within an interior of the housing, the catheter lock component having an interior groove including a first recess and a second recess, the first recess having a first volume and the second recess having a second volume, wherein the second volume is different than the first volume.
13. The catheter housing device of claim 7, further comprising a membrane coupled to the housing, the membrane configured to extend around the housing and around the insertion site and further configured to at least partially contact the skin of the patient.

The patent claims teach all of the elements of the claim but are silent regarding “a cover configured to at least partially enclose the catheter insertion site when the catheter housing device is in use.” However, Sallee teaches a catheter housing device (Fig. 1), thus being in the same field of endeavor, with a housing device that is made of two parts, specifically a hub component (14) and a cover (26; Fig. 2), in order to allow a user to interact with the catheter insertion site without removing the device from the patient (Col. 4:1-3). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of the patent claims in order to incorporate the cover as taught by Sallee in order to provide a way to interact with the catheter insertion site without removing the device, as recognized by Sallee.


Allowable Subject Matter
Claims 23-26, 28, 31-33, 35-36, 39, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783